Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  155284                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  LAWRENCE L. SIMMONS,                                                                                                 Justices
          Plaintiff,
  v                                                                  SC: 155284
  COURT OF APPEALS,
            Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  it is DISMISSED, because the plaintiff could have filed an application for leave to appeal
  the January 25, 2017 order of the Court of Appeals. MCR 3.302(D)(2); MCR
  7.306(A)(1).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 14, 2017
           a0214
                                                                                Clerk